DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed Oct. 28, 2021 has been entered. Claims 1-21 are pending. Claims 8-14 are withdrawn. Claims 1 and 4 have been amended. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Beek et al., hereinafter “Beek” (US 2013/0071446 A1; March 21, 2013) in view of Leser et al. (US 2012/0177708 A1; Jul. 12, 2012), Sagalowicz et al. (US 2008/0255247 A1; Oct. 16, 2008) and Durand et al. (“Particle sizes and stability of UHT bovine, cereal and grain milks”, Food Hydrocolloids 17 (2003) 671-678; Retrieved from Internet URL <https://www.sciencedirect.com/science/article/pii/S0268005X03000122>).
Regarding claims 1-3, Beek discloses a method for preparing infant nutrition comprising preparing an aqueous phase that comprises milk (e.g. applicant’s milk composition) and a fatty phase separately from one another. Beek further teaches injecting the fatty phase into the aqueous phase to mix the ingredients ([0056]-[0059]). Beek discloses that the mixture is homogenized in two steps and therefore the first steps is considered a pre-emulsion ([0061]). Therefore, the injection of the fatty phase into the aqueous phase of Beek is considered to be the first homogenization step and forms a pre-emulsion. 	
Beek further teaches that the pressure is between 250 and 50 bar during the homogenization steps, wherein higher pressures are used to result in smaller fat globules ([0061]-[0062]). 
Beek further teaches treating the emulsion with sterilization [(0063]). Beek discloses that the sterilization step can be performed after or before homogenization. Therefore, it would have been obvious to one of ordinary skill in the art to vary the timing of sterilization and sterilize the pre-emulsion before the second homogenization step. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Beek teaches that the pressure is between 250 and 50 bar during the homogenization steps, wherein higher pressures are used to result in smaller fat globules ([0061[-[0062]), but fails to teach the claimed pressure of 400 to 1500 bar for the second homogenization step.

It would have been obvious to one of ordinary skill in the art to vary the pressure of the second homogenization step in Beek to use a higher pressure based upon what is taught by Beek and Durand, that higher pressure results in smaller particle sizes which in turn produce a more stable milk product. Therefore, processing the milk of Beek at a higher pressure to result in a smaller particle size within the milk would predictably extend the shelf-life of the milk without creaming based upon what is taught by Durand.
Beek additionally discloses that the milk food is filled into containers ([0065]), corresponding to applicant’s packing. Beek teaches that the milk food is infant nutrition and therefore considered a substitute for breast, however, the examiner notes that such limitation, “made as a substitute for breast milk” is merely intended use and not given patentable weight as it does not change the process as claimed. As described above, Beek discloses a sterilization process and therefore the milk food is obtained in an aseptic environment. 
While, Beek discloses the method as described above, Beek fails to specifically teach two separate tanks for the fatty phase and milk phase, a balance tank for the homogenization and a duct for transporting the mixture. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the two phases of Beek stored in separate tanks as taught by Leser. Beek discloses that the two phases are heated separately before mixing and therefore it would have been obvious to provide two separate tanks for the two phases. It further would have been obvious to provide a transfer duct from the tanks to a mixing tank in Beek as taught by Leser so as to provide efficient transferring of the two separate products to a single tank so as to produce an emulsion. As stated above, Beek discloses that the fatty phase can be injected into the milk composition, wherein the mixture undergoes two homogenization steps and therefore it would have been obvious to inject the fatty phase into the milk composition in the transfer line before the mixing tank, or balance tank. This would ensure that the two phases are thoroughly mixed. Leser clearly discloses that it is known in the art to provide the claimed equipment for forming an emulsion between a fatty phase and an aqueous phase and therefore it 
Further, while Beek discloses the method as described above, Beek fails to specifically teach cooling the pre-emulsion at a temperature of 5 to 10 C for a time of 3 to 30 hours. 
Sagalowicz teaches a process for preparing an oil-in-water emulsion, wherein the emulsion was cooled down to room temperature prior to sterilization (See Examples 7 and 8, [0157]). Sagalowicz teaches that the cooling down allows one to see if crystals formed in the emulsion. 
It would have been obvious to one of ordinary skill in the art to allow the pre-emulsion in Beek to cool down prior to sterilizing as taught by Sagalowicz. Doing so would allow one to observe the emulsion while also allowing the emulsion to be properly sterilized. With respect to the exact temperature and time for cooling, while Sagalowicz discloses cooling to room temperature, it would have been obvious to one of ordinary skill in the art to vary the temperature and time for cooling depending on the desired target temperature and the amount to be cooled as it is well known that a larger amount of a food substance takes a longer time to cool than a smaller amount. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 

Durand discloses that particle sizes in milk affect the stability, or shelf life, of the milk product. Durand states that the size of the particles in the milk products are highly correlated to the stability of the milk products, with the most stable milk having the smallest particle size (Abstract). Durand further states that slow rates of creaming and clarification are due to the small size of the particles in the milks (page 675). Therefore, Durand clearly teaches that the smaller the particle size the more stable the milk.
It would have been obvious to one of ordinary skill in the art to optimize the particle sizes in the milk of Beek in order to optimize the stability of the milk. Processing the milk at a higher pressure to result in a smaller particle size within the milk would extend the shelf-life of the milk without creaming based upon what is taught by Durand.
Regarding claim 4, Beek further discloses that minerals, vitamins, and stabilizing gums can be added at various points in the process depending on their sensitivity to heat ([0059]). Therefore, Beek clearly discloses adding food additives to the emulsion. With respect to the timing of adding the food additives, Beek discloses that they can be added at any point depending on their sensitivity to heat and therefore it would have been obvious to one of ordinary skill in the art to vary the timing of adding the food additives. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Regarding claim 5, Beek discloses that the sterilization step is performed at a temperature between 120 to 130C ([0063]), thus falling within the claimed range of 120 to 160C. 
Regarding claim 6, Beek further teaches that the mixture of the aqueous phase and fat phase are preferably homogenized in two steps, wherein both the homogenization steps can be carried out at a temperature of 60C, thus falling within the claimed range of 60 to 90C ([0061]-[0062]). 
Beek further teaches that the pressure is between 250 and 50 bar during the homogenization steps, wherein higher pressures are used to result in smaller fat globules ([0061[-[0062]). 
Beek discloses that the first homogenization step is performed at a pressure of 250 bar, thus falling within the claimed range of 200 to 1500 bar.
Regarding claim 7, as stated above, Beek teaches that the mixture of the aqueous phase and fat phase are preferably homogenized in two steps, wherein both the homogenization steps can be carried out at a temperature of 60C, thus falling within the claimed range of 60 to 90C ([0061]-[0062]). 
Beek further teaches that the pressure is between 250 and 50 bar during the homogenization steps, wherein higher pressures are used to result in smaller fat globules ([0061[-[0062]), but fails to teach the claimed pressure of 400 to 1500 bar for the second homogenization step.
Durand discloses that particle sizes in milk affect the stability, or shelf life, of the milk product. Durand states that the size of the particles in the milk products are highly correlated to the stability of the milk products, with the most stable milk having the 
It would have been obvious to one of ordinary skill in the art to vary the pressure of the second homogenization step in Beek to use a higher pressure based upon what is taught by Beek and Durand, that higher pressure results in smaller particle sizes which in turn produce a more stable milk product. Therefore, processing the milk of Beek at a higher pressure to result in a smaller particle size within the milk would predictably extend the shelf-life of the milk without creaming based upon what is taught by Durand.
Regarding claims 15-21, as stated above, the prior art discloses the method as described above, but fails to specifically teach the shelf-life of the milk food product as claimed. 
Durand discloses that particle sizes in milk affect the stability, or shelf life, of the milk product. Durand states that the size of the particles in the milk products are highly correlated to the stability of the milk products, with the most stable milk having the smallest particle size (Abstract). Durand further states that slow rates of creaming and clarification are due to the small size of the particles in the milks (page 675). Therefore, Durand clearly teaches that the smaller the particle size the more stable the milk.
It would have been obvious to one of ordinary skill in the art to optimize the particle sizes in the milk of Beek in order to optimize the stability of the milk. Processing the milk at a higher pressure to result in a smaller particle size within the milk would extend the shelf-life of the milk without creaming based upon what is taught by Durand.

Beek further teaches that the fats of dairy origin are present in an amount of at least 4% by weight of the total fat ([0047]), thus overlapping the claimed range of between 10 and 25% by weight. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)

	 

Response to Arguments
Applicant’s amendments have overcome the 112 rejections from the previous Office Action and therefore they are withdrawn. 
Applicant’s arguments with respect to the 103 rejections have been fully considered but were not found persuasive. 
	Applicant argues on pages 8-10 that the second homogenization step performed at a high pressure improved stability of the milk food product, which is not taught by the prior art. Applicant further states that Beek does not disclose performing a second homogenization step at a high pressure, such as between 400 and 1500 bar, and does not teach that the second homogenization improves shelf life.
	This is not found persuasive as Beek clearly teaches why one of ordinary skill in the art would vary the pressure during the homogenizations steps. Beek states that the homogenization steps increase uniformity and stability by reducing the size of the lipid 
Further, Durand discloses that particle sizes in milk affect the stability, or shelf life, of the milk product. Durand states that the size of the particles in the milk products are highly correlated to the stability of the milk products, with the most stable milk having the smallest particle size (Abstract). Durand further states that slow rates of creaming and clarification are due to the small size of the particles in the milks (page 675). Therefore, Durand clearly teaches that the smaller the particle size the more stable the milk.
It would have been obvious to one of ordinary skill in the art to vary the pressure of the second homogenization step in Beek to use a higher pressure based upon what is taught by Beek and Durand, that higher pressure results in smaller particle sizes which in turn product a more stable milk product. Therefore, processing the milk of Beek 
Applicant’s arguments that Durand is directed towards a different problem than the problem solved by the invention is not found persuasive as Durand is not only directed towards cereal and grain milk, but also teaches bovine, or animal milk. Therefore, both Beek and Durand teaches milk or milk substitutes containing animal fats.
As stated above, Beek states that the homogenization steps increase uniformity and stability by reducing the size of the lipid particles in the emulsion and that lower pressures are used if a larger particle size is desired ([0061]-[0062]). Therefore, in order to obtain smaller particle sizes, a higher homogenization pressure is used based upon what is taught by Beek. Durand further teaches that the size of the particles in the milk products are highly correlated to the stability of the milk products, with the most stable milk having the smallest particle size (Abstract). Therefore, Durand clearly teaches that the smaller the particle size the more stable the milk.
Beek and Durand therefore teach that higher pressure results in smaller particle sizes which in turn product a more stable milk product. Therefore, processing the milk of Beek at a higher pressure to result in a smaller particle size within the milk would predictably extend the shelf-life of the milk without creaming based upon what is taught by Durand.
	Applicant further argues that Beek teaches away from using a high pressure during the second homogenization step, however, such argument is not considered persuasive as Beek clearly teaches why one of ordinary skill in the art would Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
	Applicant argues on pages 9-10 that the instant invention has unexpectedly improved properties over the prior art. This is not found persuasive for the same reasons as stated above. The improved properties are not unexpected as the prior art predicts increased stability with decreased particle sizes that are the result of increased pressure during homogenization.
	Further, a showing of unexpected results is a showing comparing the closest prior art to the instant invention. Applicant has not provided such data. 
	For the reasons stated above, applicant’s arguments are not found persuasive and the 103 rejection is maintained. 

Conclusion

No claims are allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791